     Case 2:19-cv-01530-RFB-BNW Document 13 Filed 06/15/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8                                                       ***
 9       BRITTANY ROBINSON,                                 Case No. 2:19-cv-01530-RFB-BNW
10                                          Plaintiff,
                                                                                 ORDER
11            v.
12       UNIVERSAL HEALTH SERVICES, INC.,
13                                       Defendants.
14
15           Before the Court for consideration is the Report and Recommendation of the
16   Honorable Brenda Weksler, United States Magistrate Judge, entered February 12, 2020. ECF No.
17   7. On November 13, 2019, the court granted pro se Plaintiff’s application to proceed in forma
18   pauperis and screened her complaint. ECF No. 4. After screening Plaintiff’s complaint, the court
19   dismissed it without prejudice and gave Plaintiff until December 13, 2019 to file an amended
20   complaint. Id. Plaintiff failed to comply with the court’s order and therefore, this Judge Weksler
21   recommended that this case be dismissed without prejudice. Plaintiff filed two objections. ECF
22   Nos. 8, 10. 1
23           A district court “may accept, reject, or modify, in whole or in part, the findings or
24   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
25   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
26   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
27
28   1
      Plaintiff had a change of address, which may have caused a delay in her timely receiving Judge Weksler’s
     R&R. Therefore, this Court construes Plaintiff’s objections as timely.
     Case 2:19-cv-01530-RFB-BNW Document 13 Filed 06/15/21 Page 2 of 3



 1   required to “make a de novo determination of those portions of the report or specified proposed
 2   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
 3   Rule IB 3-2(b).
 4           The Court has reviewed the record in this case and does not concur with the Magistrate
 5   Judge Weksler’s recommendations. Plaintiff filed an application for in forma pauperis and a
 6   complaint on September 3, 2019. On November 13, 2019, Judge Weksler issued a screening order,
 7   granting Plaintiff’s application to proceed in forma pauperis and dismissing the complaint with
 8   leave to amend to state additional factual allegations by December 13, 2019. Plaintiff failed to
 9   amend her complaint in a timely manner; however, on November 18, 2019, the Court was unable
10   to deliver the screening order as the mail was returned. Judge Weksler then issued a Report and
11   Recommendation dismissing this case without prejudice due to Plaintiff’s failure to amend her
12   complaint. Since Judge Weksler issued the Report and Recommendation, Plaintiff has been active
13   in this litigation, by filing objections and updating her address twice. Based on the record, the
14   Court finds that it is unclear whether Plaintiff indeed received notice of the deadline to amend her
15   complaint given the fact that the screening order was undeliverable. Therefore, this Court will
16   allow Plaintiff one final opportunity to amend her complaint. If Plaintiff fails to do so, this Court
17   may dismiss this case without prejudice failure to obey a court order. See Ghazali v. Moran, 46
18   F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v.
19   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with
20   an order requiring amendment of complaint).
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                     -2-
     Case 2:19-cv-01530-RFB-BNW Document 13 Filed 06/15/21 Page 3 of 3



 1          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 7) is
 2   REJECTED in full.
 3          IT IS FURTHER ORDERED that Plaintiff Brittany Robinson shall have until July 9,
 4   2021 to file an amended complaint or else this case will be dismissed without prejudice.
 5          IT IS FURHER ORDERED that the Clerk of the Court provide Plaintiff with a copy of this
 6   order and the screening order (ECF No. 4).
 7
            DATED: June 15, 2021.
 8
                                                         _____________________________
 9                                                       RICHARD F. BOULWARE, II
10                                                       United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
